PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/362,275
Filing Date: 2 Jun 2014
Appellant(s): Markosyan, Avetik



__________________
Audrey J. Babcock
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/4/2019.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/2/2018 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-5, 7, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 8703225 by Morita et al. (Morita), previously published as WO2010/038911 published on April 8, 2010.
In regards to claim 1, Morita teaches a method for separating Reb A from other steviol gylcosides (abstract; C7/L16-42; C2/L26-44).  Morita teaches passing a solution of steviol glycosides, having a total steviol glycoside content, through a multi-column system including a plurality of columns packed with an adsorbent resin to provide at least two columns having adsorbed steviol glycosides (C7/L16-42, absorption resin, sweet components of the extract were absorbed to the resin, ion exchange resin).  Morita teaches steviol glycosides separate into different portions of different columns, resulting in different individual steviol glycoside contents in different portions (C7/L16-42; Figure 1; C6/L18-49). 
Morita teaches eluting fractions with high Reb A content from at least one column, having a higher Reb X content compared to the Reb X content of other columns using an alcoholic solvent to provide an eluted solution with high Reb A content which has been separated from the other steviol glycosides in the solution (C7/L16-42, eluted with 900 ml 
Morita teaches purification of Reb X (C4 table, Rebaudioside M); Rebaudioside M as taught by Morita is the same as Reb X of the instant application. 
It would be readily apparent to one of ordinary skill in the art to combine features from individual embodiments into one another because they are both directed towards purification of Rebaudioside components.  See also Boston Scientific v. Cordis, 89 USPQ.2d 1704, 1712 (Fed. Cir. 2009).  Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.
In regards to claim 2, Morita teaches removal of the alcohol from the alcoholic solvent from the eluted solution to provide a high Reb content mixture (C7/L16-42, residue was dried).  Morita teaches further concentrating the mixture comprising Reb A (C7/L16-42, concentrated, 41.7%); 41.7% reads on about 40% solids content. 
In regards to claim 3, Morita teaches removing impurities from the multi-column system prior to step (b) (C5/L52-62). A change in sequence of steps is prima facie obvious in the absence of new or unexpected results. Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
In regards to claim 4, Morita teaches decolorizing the eluted solution to provide a first adsorption solution (C5/L52-62).  Morita teaches passing the first adsorption solution through a 
In regards to claim 5, Morita teaches the alcoholic solvent is removed from the second adsorption solution to provide a mixture comprising Reb containing from about 33-35% solids content (C7/L16-42, residue was dried, concentrated, 41.7%).
In regards to claim 7, Morita teaches the solution of steviol glycosides comprises a first solvent and a steviol glycoside source selected from the group consisting of purified Stevia rebaudiana plant material (C1/L5 to C2/L3). 
In regards to claim 21, Morita teaches the solution of steviol glycosides is prepared by providing Stevia rebaudiana plant material (C5/L1-32), producing a crude extract by contacting the plant material with water (C5/L1-32), separating insoluble material from the crude extract to provide a filtrate containing steviol glycosides (C5/L1-32); one of ordinary skill in the art at the time of the invention would recognize that insoluble material is separated since it is not soluble in water.  It would be readily apparent to one of ordinary skill in the art at the time of the invention that treating the filtrate results in the removal of insoluble particles to provide the solution of steviol glycosides.   
Claims 1-3, 7, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7-8, and 13-16 of U.S. Patent No. 8981081 in view of U.S. Patent No. 8703225 by Morita et al. (Morita). Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed towards methods for purifying steviol glycosides through similar methods.  Claims 1, 7-8, and 15-16 of ‘081 reads on instant claim 1; claim 2 of ‘081 reads on instant claim 3; claim 13 of ‘081 reads on instant claim 7; claim 13 of ‘081 reads on instant claim 21. 

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The following double patenting rejection is withdrawn as the application has been abandoned. 
Claims 1, 3, 7, and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 62, 64, 66, and 72 of copending Application No. 14/613,615. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed towards methods for purifying Reb X through similar methods.  Claims 62-63 of ‘615 reads on instant claim 1; claim 64 of ‘615 reads on instant claim 3; claim 72 of ‘615 reads on instant claim 7; claim 72 of ‘615 reads on instant claim 21. 

(2) Response to Argument
Appellant's arguments filed 11/4/2019 have been fully considered but they are not persuasive. 
In regard to the Appellant’s argument that C7/L16-42 of Morita is directed towards a single adsorption resin column, not a multi-column system; Morita does not teach a multi-column system including a plurality of columns packed with an adsorbent resin to provide at least two column having adsorbed steviol glycosides; the second column in Morita is an ion-exchange column which operates under different principles than an adsorption column in that “sweet components” do not adsorb onto the resin and are eluted through the column without adsorption; the specification states that ion-exchange resins are used for deionization as opposed to adsorption of steviol glycosides; Morita describes “ionic exchange resin” as being used to remove “ionic impurities”; Morita does not teach the use of an ion-exchange resin to adsorb steviol glycosides; the proposed modification of Morita by changing the ion-exchange column to a column packed with adsorbent resin would impermissibly change the principles of operation of the cited reference, the Examiner does not find this persuasive. 
Morita teaches in C7/L16-42 an “absorption resin (Diaion HP-20)” and an “ion-exchange resin (Diaion WA-30)” which the Examiner has interpreted as reading on the claimed “multi-column system including a plurality of columns packed with an adsorbent resin to provide at least two columns having adsorbed steviol glycosides”.  Morita clearly teaches a multi-column system including a plurality of columns (absorption resin and ion exchange resin).  Morita further teaches that both of the columns are packed with an adsorbent resin having adsorbed steviol glycosides.  The absorption resin (Dianion HP-20) of Morita is an adsorbent resin; page 23, lines 4-11 of the instant specification explicitly discloses that Diaion HP series resins are adsorbent resins.  Additionally, the ion-exchange resin (Diaion WA-30) of Morita is interpreted as reading on an adsorbent resin which has adsorbed steviol glycosides.  
The instant specification at page 23, lines 4-11 defines an adsorbent resin as any macroporous polymeric adsorption resin and notes that columns may be packed with different resins.  Page 122, lines 3-20 of the instant specification discloses ion-exchange columns which 
While the instant specification may describe ion-exchange resins as being used for deionization; the instant specification also discloses ion-exchange resins used for the adsorption of steviol glycosides.  Deionization and adsorption of steviol glycosides are not mutually exclusive properties.  The instant specification does not disclose that ion-exchange resin are not used for the adsorption of steviol glycosides. 
The claims are not directed towards the adsorption of “sweet components” as argued by the Appellant.  The claims require “adsorbed steviol glycosides”. 
The Examiner notes that the rejection is not based on changing the ion-exchange column of Morita to a column packed with a different resin; therefore, this argument is not germane to the rejection at hand.  There is no proposed modification of the Morita reference; the ion-exchange column is considered an adsorbent resin as explained above. 
In regard to the Appellant’s argument that Morita does not teach separating the steviol glycosides into different portions of different columns, resulting in different individual glycoside contents in different portions; Morita is directed towards removing all steviol glycosides from stevia leaf extract but does not teach adsorptive columns to separate individual steviol glycosides from each other; Example 2 of Morita teaches removing ST extract; Morita only discloses that extracts were analyzed by HPLC to determine percentages of different steviol glycosides, not that steviol glycosides were separated from each other according to the method of the current claim; RA-A, RA-B, RA-C are not examples of different portions with different contents; the difference among the extracts were due to differences in the content of stevia leaves of Varieties A, B, and C; Figure 1 shows Morita does not contain steviol glycosides separated from each other but instead contains the entire steviol glycoside fraction extracted from stevia leaves; Morita describes how to remove the steviol glycoside fraction in its entirety from stevia leaf extracts; Morita describes the use of HPLC with one single column, the Examiner does not find this persuasive. 
Morita clearly teaches separating the steviol glycosides into different portions of different columns resulting in different individual glycoside contents in different portions.  See Figure 1 of Morita, reproduced below.  Figure 1 of Morita shows how retention time (which is the amount of time a component spends in a separation column as a result of varied interactions between the column and components) varies for different steviol components (such as steviol monoside, steviol bioside, Rebaudioside B, Rebaudioside C, to name a few).  

    PNG
    media_image2.png
    615
    1319
    media_image2.png
    Greyscale

Furthermore, C6/L17-52 provides details of the exact retention times of elution of the different steviol glycosides.  
The adsorptive columns of Morita provide this steviol glycoside separation as seen in Figure 1.  Figure 1 utilized mass spectrometry to measure the retention times of the different steviol glycosides (C5/L63-67). 
The Examiner notes, that Example 2 of Morita was not cited in the rejection above; regardless Example 2 provides a separation of ST from RA and RC.  
Example 1 of Morita provides separation of RA-A, RA-B, RA-C; which is indicative of separation of Rebaudioside A, Rebaudioside B, and Rebaudioside C (C1/L21-31).  Additionally, Figure 1 shows the full separation of the steviol glycosides. 
In regard to the Appellant’s argument that the rejection of column 4 is based upon Morita’s ion exchange resin column serving as both a column packed with adsorbent resin and a column with ion exchange resin; Morita would need to disclose a second, different ion-exchange resin column used after the “plurality of columns packed with an adsorbent resin”, the Examiner does not find this persuasive. 
Morita does disclose a second, different ion-exchange resin column used after the plurality of columns packed with adsorbent resin.  Page 5, lines 52-62 of Morita teaches an ion-exchange resin after the plurality of columns packed with adsorbent resin (“retreated with an ionic exchange resin or a cationic exchange resin…or the extract obtained through an appropriate purification means of conventional art”).  
In regard to the Appellant’s argument regarding the double patenting rejection over US Patent Application 14/613,615, the Examiner notes that this rejection is withdrawn as this patent application has been abandoned. 
In regard to the Appellant’s argument that the double patenting rejection based on U.S. Patent No. 8981081 in view of U.S. Patent No. 8703225 is overcome based on the preceding discussion of Morita, the Examiner does not find this persuasive. 
The Examiner does not find this persuasive.  The arguments above relating to Morita are not persuasive.  Furthermore, the double patenting rejection is based on U.S. Patent No. 8981081 in view of U.S. Patent No. 8703225. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KARA M PEO/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        



/VICKIE Y KIM/Supervisory Patent Examiner, Art Unit 1777

/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        


                                                                                                                                                                                                        Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.